Exhibit 99.1 Contacts: For news media – George Biechler, 610-774-5997 For financial analysts – Joe Bergstein, 610-774-5609 PPL Corporation Reports Second-Quarter Earnings · Special items, lower wholesale energy margins, unfavorable currency exchange rates and lower domestic electricity delivery revenues drive earnings decline versus a year ago · Earnings from ongoing operations, excluding special items, continue to track ahead of 2009 plan · Company reaffirms 2009 earnings forecast, revises 2010 earnings forecast ALLENTOWN,
